The Honorable George Hopkins State Representative P.O. Box 913 Bank of Malvern Plaza, Suite 10 Malvern, Arkansas 72104
Dear Senator Hopkins:
This is in response to your request for an opinion, on behalf of a constituent, as to whether Hot Spring County Ordinance No. 86-22 is unconstitutional or contrary to the laws of this state.
Your constituent has noted in a letter attached to your request that the Hot Spring County Solid Waste Authority collects an annual thirty-six dollar fee for solid waste collection in the county.  Ordinance 86-22 provides that this fee is to be collected with personal property taxes.  Your constituent has asked whether this ordinance is contrary to law or unconstitutional in any way.
It is my opinion that this issue was squarely resolved in Lutrell v. Francis, (No. E-87=128, Hot Spring County Chancery Court, October 27, 1987).  The Chancellor in that case specifically held that Ordinance 86-22 was constitutional and that collecting the thirty-six dollar fee along with personal property taxes was lawful.  See paragraphs 2 and 4 of the Order of the Court, (copy enclosed), and the October 14, 1987 Opinion letter to counsel (copy also enclosed).  To our knowledge, this decision has not been appealed.
The foregoing opinion, which I here approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
RON FIELDS Attorney General
RF:arb